DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-18 are pending.
The prior art submitted on February 14, 2019 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruemmer et al. (2017/0023659).
As per claim 1, Bruemmer et al. disclose a method for an autonomous vehicle having a plurality of sensors (see at least paragraphs 0005, 0019), the method comprising for a failure occurring in at least one of the plurality of sensors (see at least figures 8, 10, paragraphs 0016, 0017) at least the steps of obtaining first sensor data points from working ones of the plurality of sensors (see at least figure 11, step 1110 and paragraph 0118); obtaining second sensor data points from a historical database (see at least figure 11, step 1120); conducting a prediction of missing sensor data points based on an error correction process applied in comparing the first sensor data points and the second sensor data points; weighing the missing sensor data points 
As per claim 2, Bruemmer et al. also disclose that for a non-failure of the plurality of sensors: transmitting sensor data points of the plurality of sensors for an associated timestamp to the historical database; weighing the sensor data points; and applying the weighted sensor points to the localization for the autonomous vehicle functions of the autonomous vehicle (see at least figures 2, 3, 5, 6, in the case when none of the sensor is fail).
As per claim 3, Bruemmer et al. disclose that the historical database is managed in an apparatus external to the autonomous vehicle, the historical database comprises historical data of camera sensor data points and LIDAR sensor data points for a plurality of locations recorded from sensor data of a plurality of autonomous vehicles (see at least figure 9, paragraphs 0006, 0019, 0023, 0060, 0067, 0068, 0084. 0094-0096).
As per claim 4, Bruemmer et al. disclose that the conducting the prediction of the missing sensor data points comprises: translating the received second sensor data points from the historical database according to local coordinates with respect to an orientation and location of the autonomous vehicle generating predictions of the missing data sensor points based on landmark objects associated with the translated second sensor data points within an error covariance; and providing the predictions of the missing sensor data points having a lowest error covariance as the missing sensor data points (see at least figures 5, 6, 8, 10 and the related text).
As per claim 5, Bruemmer et al. disclose that the weighing of the missing sensor data points and the first sensor data points are based on a map matching process (see at least paragraph (see at least paragraphs 0006, 0060, 0088-0090).
With respect to claims 7-11 and 13-17, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-5, 7-11 and 13-17 are rejected.   Claims 6, 12 and 18 are objected.
The following references are cited as being of general interest:  Miksa et al. (2014/0379254), Newman et al. (2017/0076455), Wheeler et al. (2018/0188037), Mercep et al. (2018/0314921) and Kashi et al. (2020/0209882). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
January 14, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661